Case 1:19-cv-01197-LO-TCB Document 117 Filed 08/04/20 Page 1 of 2 PageID# 1555




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                         ALEXANDRIA DIVISION




  UNITED STATES OF AMERICA,

                            Plaintiff,

                  V.                                            Case No. 1:19-cv-1197-LO-TCB

  EDWARD SNOWDEN,

                            Defendant,

  and


  MACMILLAN PUBLISHING GROUP,LLC
  d/b/a HENRY HOLT AND COMPANY,

                            Relief-Defendant.



                                                        ORDER


           This matter comes before the Court on Plaintiff United States and Defendant Edward

  Snowden's Joint Motion to Set Summary Judgment Briefing Schedule in Lieu of Holding the

  Final Pretrial Conference. Upon consideration of the motion, and for good cause shown, it is

  hereby

           ORDERED that the final pretrial conference presently scheduled for August 7, 2020, as

  well the parties' corresponding obligation to file and exchange trial witness and exhibit lists on

  the same day, are hereby vacated; and it is further

           ORDERED that United States shall file a motion for summaryjudgment on the question

  of remedies and accompanying memorandum in support thereof on or before September II,

  2020; and it is further
Case 1:19-cv-01197-LO-TCB Document 117 Filed 08/04/20 Page 2 of 2 PageID# 1556
